Citation Nr: 0115901	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  99-16 862	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a fracture of T-11, currently evaluated as 
20 percent disabling.  

2.  Entitlement to total rating based on individual 
unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active military duty from October 1964 
to August 1967.  He also had subsequent reserve duty, 
including a period in July 1978, when, while on annual 
training in the United States Army Reserves, he sustained a 
back injury during a parachute jump.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
veteran's claim of entitlement to a disability evaluation 
greater than 10 percent for the service-connected residuals 
of a fracture of T-11.  During the current appeal, and 
specifically by a January 2001 rating action, the hearing 
officer who had conducted a hearing with the veteran at the 
RO in August 2000 granted a 20 percent evaluation for this 
disability, effective from July 1998.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, with a claim for an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and that it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  As the 20 percent rating assigned to 
the service-connected residuals of a fracture of T-11 in the 
present case represents less than the maximum evaluation 
assignable for this disorder and as the veteran has not 
expressly withdrawn his appeal, his claim for an increased 
rating for this service-connected disability remains in 
appellate status.  

The current appeal also arises from a November 1999 rating 
action.  In that decision, the RO denied the issue of 
entitlement to a total rating based on individual 
unemployability.  

Additionally, the Board notes that, in the November 1999 
rating decision, the RO denied service connection for hearing 
loss, skin infections of the feet and ankles, residuals of 
exposure to heat and Agent Orange, and anxiety on the basis 
that these claims were not well grounded.  The veteran has 
not perfected an appeal of these denials.  Consequently, the 
Board does not have jurisdiction to address them.  These 
claims are, however, referred to the RO for readjudication in 
light of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and VA O.G.C. Prec. Op. 
No. 3-2001 (January 22, 2001).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

With regard to the veteran's claim for an increased rating 
for residuals of a fracture of T-11, the Board notes that the 
report of a VA Compensation and Pension examination prepared 
in November 1998 indicates that the veteran had pain on range 
of motion testing.  The examiner stated that the veteran 
exhibited low grade pain on range of motion testing but did 
not specifically identify where in the range of motion 
testing that the veteran first complained of pain.  The 
examiner expressed his opinion that pain could further limit 
functional ability during flare ups or with increased use but 
that "it . . . [was] not feasible to attempt to express any 
of this in terms of additional limitation of motion, as this 
cannot be determined with any degree of medical certainty."  

VA regulations provide that the factors of disability reside 
in reductions of normal excursion of joint movements in 
different planes.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage and the functional loss with respect to the inability 
to perform the normal working movements of the body, and 
inquiry should be directed to considerations of less movement 
than normal, more movement than normal, weakened movement, 
excess fatigability, incoordination, or pain on movement, 
swelling, deformity or atrophy of disuse or instability.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See also, DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

In the present case, the pertinent VA examination does not 
provide sufficient evidence regarding pain and range of 
motion of the veteran's thoracic spine.  The fact that 
additional limitation of motion due to pain cannot be 
determined with any degree of medical certainty should not 
prevent the examiner from attempting to provide information 
regarding pain and range of motion, as VA determinations 
regarding the degree of disability are made after resolving 
all reasonable doubt in the veteran's favor.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096. 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

Further review of the claims folder indicates that the RO has 
evaluated the veteran's service-connected back disability as 
analogous to impairment resulting from intervertebral disc 
syndrome.  According to the appropriate diagnostic code, 
evidence of moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, Code 5293 (2000).  Evidence 
of severe intervertebral disc syndrome with recurring attacks 
and intermittent relief is necessary for the assignment of a 
40 percent disability rating.  Id.  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief is required for the 
grant of a 60 percent disability evaluation.  Id.  

The report of the November 1998 VA examination noted the 
ranges of motion of the veteran's spine as well as the 
absence of muscle spasm.  However, this evaluation did not 
provide the remainder of the evidence necessary to evaluate 
adequately the veteran's service-connected back disability.  
The VA examination conducted on remand, therefore, should 
include a discussion of the presence (including degree and 
frequency) or absence of the pertinent criteria necessary to 
evaluate this disability.  

Moreover, according to the statement of the case furnished to 
the veteran and his representative in February 2001 in 
connection with his total rating claim, the RO did not 
consider the facts that the veteran's service-connected back 
disability had been found to be 20 percent disabling and that 
the veteran had been afforded service connection for PTSD.  
Instead, it appears that the RO addressed the adjudicative 
record as it existed before the January 2001 rating decision 
was promulgated.  

VA's regulations require that the statement of the case be 
complete enough to allow the veteran to present written 
and/or oral argument before the Board and, as such, must 
contain a summary of the evidence relating to the issue with 
which the veteran has expressed disagreement, a summary of 
the applicable laws and regulations, the determination of the 
agency of original jurisdiction on each issue, and the 
reasons therefor.  38 C.F.R. § 19.29.  The February 2001 
statement of the case does not meet those requirements.  

Additionally, the November 1998 VA examination did not 
include an opinion as to the effect of the veteran's 
service-connected back disability on his employability.  Such 
an opinion should be included in the examination conducted 
pursuant to this Remand.  

Moreover, by a January 2001 rating action, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and awarded a 30 percent evaluation to this disability, 
effective from August 1998.  In February 2001, the RO 
notified the veteran and his representative of this decision.  
In a statement received at the RO in March 2001, the veteran 
expressed disagreement with the assigned 30 percent 
disability rating.  Importantly, however, the RO did not 
furnish the veteran and his representative with a statement 
of the case regarding these claims.  In this regard, the 
Board notes that the supplemental statement of the case that 
was furnished to the veteran and his representative in 
February 2001 included a discussion of the grant of his claim 
for service connection for PTSD as well as some of the 
pertinent rating criteria for this disability.  Importantly, 
however, the complete diagnostic rating criteria necessary to 
evaluate the veteran's PTSD were not included in the February 
2001 supplemental statement of the case.  The Board must 
conclude, therefore, that the veteran has not been accorded a 
statement of the case regarding his increased rating claim 
for his service-connected PTSD.  

Where a notice of disagreement has been submitted, the 
veteran is entitled to a statement of the case.  38 C.F.R. 
§ 19.26 (2000).  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Godfrey v. Brown, 
7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED for the following:

1.  With regard to the veteran's claims 
for increased ratings for his 
service-connected back disability and 
PTSD and for a total rating based on 
individual unemployability, the RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  In addition, the RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he has received 
for his service-connected back and PTSD in 
recent years.  Copies of all such 
available, previously unobtained records 
should be associated with the veteran's 
claims folder.  

3.  Regardless of the veteran's response, 
the RO should specifically request the 
Biloxi VA Medical Center and the Mobile 
VA Outpatient Clinic to furnish copies of 
records of treatment that the veteran has 
received at those medical facilities in 
recent years.  Copies of all such 
available, previously unobtained records 
should be associated with the veteran's 
claims folder.

4(a).  Thereafter, the RO should afford 
the veteran the opportunity to undergo a 
VA Compensation and Pension examination by 
a neurologist to determine the nature and 
severity of the service-connected 
residuals of a fracture of T-11.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  In addition to x-rays, all 
necessary tests and studies should be 
completed.  

4(b).  The examiner is asked to identify 
all symptoms and manifestations of the 
service-connected residuals of a fracture 
of T-11.  In particular, the examiner 
should discuss the presence (including 
degree and frequency) or absence of 
sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc as well as the frequency of any 
relief from such flare-ups.  Also, the 
examiner should discuss the details of the 
range of motion of the veteran's thoracic 
spine, including where in the range of 
motion the veteran first experiences pain 
and what the normal range of motion of the 
thoracic spine is.  

4(c).  Also, the examiner should be 
requested to determine whether the 
veteran's thoracic spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected residuals of a fracture 
of T-11.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion as to the degree to 
which the veteran's thoracic spine pain 
could significantly limit his functional 
ability during flare-ups or on repeated 
use over a period of time.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

4(d).  Additionally, the examiner should 
obtain from the veteran his detailed 
occupational history.  The examiner should 
also render an opinion as to the extent to 
which the service-connected residuals of a 
fracture of T-11 impact on the veteran's 
employability.  

5.  Thereafter, the RO should readjudicate 
the claims of entitlement to a disability 
rating greater than 20 percent for 
service-connected residuals of a fracture 
of T-11 and entitlement to a total rating 
based on individual unemployability.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

6.  If the veteran's increased rating 
claim for his service-connected PTSD 
remains denied and he has not withdrawn 
his notice of disagreement, the RO should 
furnish the veteran and his representative 
with a statement of the case regarding 
this issue and should inform them of the 
requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2000).  If and 
only if the veteran thereafter submits a 
timely substantive appeal on this claim, 
the RO should then prepare the case for 
return to the Board for further appellate 
review.  The RO is informed that this 
increased rating issue is not before the 
Board until timely perfected.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




